Exhibit 10.3(a)

AMENDMENT TO SEVERANCE AGREEMENT

THIS AMENDMENT TO SEVERANCE AGREEMENT (the “Amendment”), is entered into as of
August 9, 2005, by and between Cornell Companies, Inc., a Delaware corporation
(the “Company”), and Mark S. Croft (the “Executive”).

Recital:

WHEREAS, the Compensation Committee of the Company’s Board of Directors and the
Company’s Board of Directors have determined that it is in the best interests of
the Company and its stockholders to amend that certain Severance Agreement,
dated as of November 28, 2005, by and between Company and Executive.

Agreement:

The Company and Executive agree that Section 2(a) of the Agreement is deleted in
its entirety and replaced with the following:


“2(A)  THE COMPANY SHALL PAY TO THE EXECUTIVE IN A LUMP SUM IN CASH,
CONCURRENTLY WITH THE TERMINATION DATE, A PAYMENT EQUAL TO 150% OF THE SUM OF
(I) THE EXECUTIVE’S HIGHEST ANNUAL BASE SALARY AS OF THE TERMINATION DATE OR THE
CHANGE IN CONTROL DATE PLUS (II) THE AVERAGE OF THE ANNUAL BONUS PAID OR
PAYABLE, INCLUDING BY REASON OF ANY DEFERRAL, TO THE EXECUTIVE BY THE COMPANY OR
ITS AFFILIATES IN RESPECT OF THE TWO MOST RECENT FULL FISCAL YEARS ENDING ON OR
PRIOR TO THE TERMINATION DATE (OR IF THE EXECUTIVE HAS NOT BEEN EMPLOYED FOR TWO
FULL FISCAL YEARS, THEN THE ANNUAL BONUS IN RESPECT OF THE MOST RECENT FULL
FISCAL YEAR).”


EXCEPT AS SET FORTH ABOVE, NO OTHER TERM OR CONDITION OF THE AGREEMENT IS
MODIFIED OR AMENDED.

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment
effective as of the date first written above.

 

 

CORNELL COMPANIES, INC.

 

 

By:

/s/ Patrick N. Perrin

 

 

 

Patrick N. Perrin

 

 

 

Sr. V.P., Chief Administrative Officer

 

 

THE EXECUTIVE

 

 

/s/ Mark S. Croft

 

 

Mark S. Croft

 


--------------------------------------------------------------------------------